Citation Nr: 1517849	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-42 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to August 1991 and from May 2005 to July 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Muskogee, Oklahoma RO.  In February 2013, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  In January 2014, the Board remanded the matter for additional development.


FINDING OF FACT

Sleep apnea was not manifested in, and is not shown to be related to, the Veteran's service.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence in October 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice as to how VA assigns disability ratings and effective dates of awards.  A notice deficiency is not alleged.   Notably, during the February 2013 videoconference hearing the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of a nexus between his sleep apnea and his service); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claim.  
The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Pursuant to the Board's January 2014 remand, the AOJ arranged for a March 2014 VA examination (with an addendum opinion provided in October 2014).  The Board finds the examination and opinion to (cumulatively) be adequate for rating purposes; they include a review of the Veteran's medical history, a physical examination that included all necessary findings, and an opinion supported by citation to the factual data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board is satisfied that VA has fulfilled its obligation with respect to the duty to assist, and that there has been substantial compliance with instructions in the January 2014 Board remand.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran contends that he has sleep apnea that was incurred in or caused by service.  He contends that he began having sleep problems while he was stationed in Qatar in 2005.
 
The Veteran's STRs are silent for any respiratory, pulmonary, or sleep-related complaints, findings, treatment, or diagnosis.  

On February 2007 VA treatment, the Veteran reported trouble staying asleep, and stated that he usually slept a total of 5 hours per night.  On May 2007 treatment, he complained of terminal insomnia twice per week, with no explanation as to why he wakes up.  He reported that he snored and had occasional morning headaches with daytime somnolence and bruxism.  In June 2007, the assessments included rule-out sleep disorder, breathing related.  A June 2007 note from his treating psychiatrist notes that VA had denied the request for a sleep study; the psychiatrist suggested that, since his symptoms (snoring, terminal insomnia, bruxism, daytime somnolence, morning headaches, and a history of excess caffeine during the day) were suggestive of risk factors for a breathing-related sleep disorder, he should discuss it further with his primary care physician if he remained symptomatic.  

On September 2007 VA treatment, the assessments included rule-out sleep disorder, breathing related, with bruxism.  On August 2008 VA treatment, the Veteran reported that he was always tired and he would sleep during the daytime.

On a February 2009 overnight sleep study, the Veteran gave a history of very significant excessive daytime sleepiness, with snoring and witnessed apnea.  The impressions included severe obstructive sleep apnea syndrome with significant oxygen desaturations.

The Veteran submitted a March 2010 Aeromedical Summary in which flight surgeon Dr. Cody noted the Veteran's recent diagnosis of sleep apnea and recommended that he be medically disqualified for sleep apnea requiring nightly use of a CPAP.  The Veteran was subsequently medically disqualified for worldwide duty from the Air National Guard.

In a May 2010 letter, Dr. Cody noted that the Veteran described his condition related to the symptoms of sleep apnea after returning from Qatar in 2005 during his annual physical examination; although no sleep deprivation test was completed at that time, the Veteran reported that during his deployment in Qatar he was unable to stay awake during his duty hours and required sleep during the day.  Dr. Cody noted that the Veteran had since completed a sleep study in which sleep apnea was diagnosed and was medically discharged from the military as a result.  Dr. Cody noted that the Veteran had no prior history of sleep apnea and, and opined that the Veteran's sleep apnea is more than likely related to his service during the Qatar deployment.

The Veteran submitted a July 2011 buddy statement from the medical clinic superintendent of the Flight Medicine Clinic, who was deployed with the Veteran in 2005, who recalled the Veteran complaining of being tired during the day and having problems with the heat; he recalled that these issues developed toward the end of the deployment.  The Veteran also submitted an August 2011 buddy statement from a First Sergeant who served with him during his deployment in Qatar, who stated that he worked very closely with the Veteran and recalled conversations regarding how tired the Veteran was and having to take naps in the middle of the day due to being unable to stay awake; he stated that this was during the last three weeks of the deployment.

At the February 2013 hearing, the Veteran testified that his sleep apnea symptoms first manifested while he was on active duty in Qatar from May to July 2005, during the last three weeks of his deployment.  He testified that Dr. Cody, who wrote a May 2010 nexus opinion in support of this claim, is a flight surgeon who had treated him prior to and following his 2005 deployment and also performed his Post Deployment Health Assessments.  He testified that although sleep apnea was diagnosed based on a February 2009 sleep study, his VA treating physician had believed two years earlier that he had sleep apnea; his physician had requested a sleep study at that time (in approximately 2007) but the request was denied.  The Veteran's wife testified that she was his treating dietician prior to his 2005 deployment, and she noticed upon his return that he was more tired and cranky.  She testified that they began dating immediately after he returned from his deployment, when she noticed his very loud snoring.  

On March 2014 VA examination, the Veteran reported that when he was in Qatar in 2005, 2.5 weeks into deployment, he was told that he was snoring loudly.  He remembered a few days later that it felt like he was not moving due to feeling very tired.  He reported that his wife noticed when he first returned from deployment that he was snoring and having episodes of not breathing, and she had never commented on his snoring before 2005.  He reported having trouble with anger issues while deployed, and after he returned he was tired all the time and could not focus.  The examiner noted the Veteran's current weight of 236 pounds, down from his maximum weight of 255 pounds at the time of the February 2009 sleep study.  Based on a thorough review of the claims file, the examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner concluded, after a review of the medical records and the medical literature, that the Veteran's sleep apnea is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  

The examiner opined that the natural progression of the Veteran's obstructive sleep apnea was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The examiner noted that the Veteran's type of sleep apnea was diagnosed on sleep study as severe obstructive sleep apnea and stated that, by definition, obstructive sleep apnea is caused by an anatomic obstruction or collapse of the upper airways during sleep.  The examiner stated that the anatomic obstruction described in medical literature is associated with obesity, obstruction of the nasal or oropharyngeal passages by adipose tissue, anatomic positioning resulting in obstruction, swelling or hypertrophy of the upper airway anatomy; and the obstruction causing the sleep apnea is treated by the positive pressure opening the airways, enabling the Veteran to breathe without interruption while asleep.  The examiner opined that the lay statements and letters from the Air Force National Guard physician do not address that the most common contributing factor to the Veteran's obstructive sleep apnea, excessive weight, increased from his weight at service discharge in 1996 (202 pounds) to 255 pounds at the time of the polysomnogram.  The examiner noted that the VA treatment records from 2001 through 2014 were reviewed and showed progressive weight gain.  The examiner opined that the fact that the Veteran is recalled in lay statements by buddies six years later as being tired during his deployment (with lay statements about snoring), and a medical examiner also six years after the event stated he recalled the Veteran reporting "symptoms of sleep apnea, does not confirm that obstructive sleep apnea was present during that time in service.  The examiner noted that a post-deployment health assessment after the Veteran's deployment to Qatar and multiple periodic Air Force National Guard health assessments lacked any documentation of sleep apnea symptoms, though the Air National Guard flight surgeon indicated that six years earlier he had receives history consistent with sleep apnea.  The examiner opined that the tiredness recollected six years after deployment to Qatar, with one letter specifically relating the Veteran's intolerance to the heat at the time, more likely than not were attributable to many unique conditions of the deployment unrelated to obstructive sleep apnea.  The examiner opined that the etiology of the current obstructive sleep apnea is more likely than not the obstruction in the upper airways due to adipose tissue, which correlates to the weight gain that has progressed as documented in the treatment records.  The examiner noted that, as weight gain tends to occur gradually over time, the onset of sleep apnea symptoms is also typically gradual.  The examiner opined that it would be unusual for there to be an abrupt onset of symptoms, during the short time of deployment to Qatar from May 20, 2005 to July 1, 2005, as described by the Veteran and his friends, with the added caution that the statements from friends were all written several years after 2005.  Looking at the medical records, the examiner observed the symptoms becoming more apparent after 2007-2008, opining that the more typical gradual onset of symptoms that would be clinically expected is borne out in the medical record, rather than sudden onset of symptoms in June 2005.  The examiner noted that the Veteran specifically denied trouble with feeling tired after sleeping on June 2007 post deployment health assessments.  

In an October 2014 addendum opinion, the VA examiner noted that a sleep difficulty of any kind is first mentioned in February 2007, when the Veteran reported feeling "spun up" and frustrated, with trouble staying asleep; the examiner noted the mention of sleep difficulty and low energy but opined that, from the rest of the symptoms discussed at that time, the reported sleep trouble sounded like the insomnia that happens with significant anxiety/stress, with early morning awakening and not being able to fall back to sleep.  The examiner noted that the sleep difficulty the Veteran reported on May 2007 treatment sounds mostly like the typical terminal insomnia/early morning awakening as well; however, it is possible that there is some manifestation of sleep apnea symptoms at that date, as snoring is discussed.  The examiner observed that the psychiatrist who saw the Veteran at that time was concerned about possible sleep apnea and suggested a sleep study and attempted to order one, but the test was not done at that time.  However, the examiner noted that on June 2007 post deployment health assessment, there was no mention of problems with sleeping or still feeling tired after sleeping, although the Veteran mentioned difficulty with depression/PTSD symptoms and social and/or family conflict.  The examiner further noted that the earlier post deployment health assessment from June 2005 did not mention any trouble sleeping or feeling tired after sleeping.  Based on a review of the records, the examiner opined that the first possible manifestation of sleep apnea symptoms would have been in May 2007.  Regarding the buddy statements regarding the Veteran's reported fatigue during deployment in June 2005, the examiner noted again that these statements were written more than six years after the deployment; she opined that the statements include a lot of detail to be recalled from such a long time prior, which suggests prompting.  Regarding Dr. Cody's May 2010 opinion statement, the examiner disagreed with his findings, opining that it is very difficult to try to recall exact symptoms from a patient visit five to six years earlier; the examiner noted that our memories are malleable and opined that, unintentionally on the part of Dr. Cody, the Veteran, and his buddies, we can "remember" things differently over time, especially if prompted.  The examiner further opined that it is very unusual for anyone to pinpoint their exact onset of apnea symptoms to a 5 to 6 week window of time, noting that sleep apnea is most often caused by excess weight gain (as is likely in the Veteran's case) and the weight goes up gradually, gradually leading to excess soft tissue in the throat/pharynx, which leads to snoring and sometimes apnea.  The examiner noted that other patients with sleep apnea typically report the onset of symptoms over a 9 to 12 month period of time, at the very least, as opposed to starting during a certain month.  The examiner further stated that fatigue does not equal sleep apnea, so even if the Veteran did have some trouble with fatigue in 2005 (though there is no evidence of such in the medical treatment records), it could be from other factors.  The examiner noted that mental health screening for PTSD and depression was positive in 2007 and these conditions can both cause fatigue and sleep difficulty.  Overall, given the contradictions between the STRs and the recollections, the examiner opined that the medical record (of which medical providers are sworn to uphold the legal integrity) should be weighted more heavily; she opined that this is especially true regarding the Veteran's condition, given that the natural history of sleep apnea is such that a gradual onset is typical, as opposed to the sudden onset of symptoms over a 40 day period of time as is alleged.

The Veteran's STRs are silent regarding sleep apnea or any symptoms of such disease.  Accordingly, service connection for sleep apnea on the basis that such disability was manifested in service, and has persisted since, is not warranted.  Regarding the testimony (and reports to examiners) by the Veteran and his wife to the effect that he has had complaints of sleep apnea continuously since service, while the Board has no reason to question that the Veteran may have a long history of disturbed sleep, the diagnosis of sleep apnea is based on clinical observation by medical professionals (and diagnostic studies, specifically a polysomnogram).  The Veteran and his wife are laypersons (with no medical expertise alleged).  As is noted by the VA examiner, a diagnosis of sleep apnea is not noted in clinical records prior to 2009, several years after the Veteran's last period of active duty service.  The VA examiner explained in detail why more recent reports of lay observations years earlier do not suffice to establish that sleep apnea was not manifested in service.

The Board acknowledges that the Veteran and his friends have stated their observations of his sleep problems since service.  However, the Board finds that the probative value of these contentions made in connection with a claim for benefits is outweighed by the contemporaneous treatment records which are silent for any complaints of sleep difficulties.  As the VA examiner noted, the recollections of symptoms in service were not reported until years after service (and given the time interval may not be accurate), and some of the symptoms described (tiredness, e.g.,) are attributable to other contemporaneously existing factors.  Medical evaluations in service, after the Veteran's return from Qatar in 2005 and then two years later in 2007, clearly did not find any evidence or note any complaint of sleep problems.  While the exact date of onset of sleep apnea is not evident from the record, the evidence is clear that he did not have sleep apnea in the days leading up to his service separation.  [The Board's own review of the record also found some embellishment in reports of lay observed symptoms as the claim process has progressed.  For example, in testimony before the undersigned, the Veteran's wife indicated that she noticed upon his return from Qatar that he was tired and cranky (which complaints, as cited by the VA examiner, are nonspecific for obstructive sleep apnea), and that after his return from Qatar they began dating and she noticed his very loud snoring.  On subsequent VA examination in March 2014, the Veteran related that his wife noticed when he first returned from deployment that he was snoring and also having episodes of not breathing.  Such more detailed recollections after significant passage of time suggest the more detailed accounts may be self-serving, and less than credible.]  Therefore, the preponderance of the evidence is against a finding that symptoms of sleep apnea appeared in service and continued thereafter.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current sleep apnea may otherwise (i.e., than based on onset in service and continuous symptoms since) be related to his service.  The Board finds the March 2014 VA examination and October 2014 addendum opinion to be entitled to great probative weight, as they took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings), and rationale that accurately cites to supporting factual data.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 2014 examiner specifically cited to numerous treatment records and accounted for the buddy statements and opinion by Dr. Cody submitted by the Veteran in support of his claim.  

The Board finds Dr. Cody's May 2010 opinion warrants less probative value because it does not express familiarity with the entire factual record, but instead is based primarily on Dr. Cody's own recollections of what transpired/was said to him years earlier.  Notably, Dr. Cody did not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an extended period of time postservice, and that the weight gain that has been identified as the primary cause of sleep apnea occurred postservice.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's sleep apnea and his service is in the reports of the March 2014 VA examination (with October 2014 addendum).  The examiner opined that the Veteran's current sleep apnea diagnosis is unrelated to service, and explained that it is instead related to a metabolic cause of a gradual postservice weight gain.  The examiner included a detailed explanation of the pathogenesis of sleep apnea and cited to several articles in medical literature; the Board finds the examiner's opinions probative and (and for the reasons stated above) persuasive).   

The Veteran's own assertions that his sleep apnea was incurred in service are not competent evidence; he is a layperson and lacks the training to opine regarding the etiology of such a disorder (in the absence of competent and credible evidence of onset in service and continuity since).  Whether or not such pathology may be related to service in the absence of documented symptoms therein based on remote lay reports of symptom observations (with many of the symptoms not specific for obstructive sleep apnea, and attributable to other causes), is a complex medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is layperson and does not allege medical expertise.  As was noted above Dr. Cody's statements are not accompanied by adequate rationale and lack probative value.   

In summary, the preponderance of the evidence is against findings that the Veteran's sleep apnea became manifest in, or may be related to, his service.  Accordingly, his appeal seeking service connection for sleep apnea must be denied.  


ORDER

Service connection for sleep apnea is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


